Case 1:21-cv-20636-DPG Document 10-1 Entered on FLSD Docket 03/26/2021 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


    PEACH.COM, LLC, a Delaware limited
    liability company; and LEVINSON                    Case No. 1:21-cv-20636-DPG
    MANAGEMENT GROUP LLC, a Florida
    limited liability company,
                                                       DECLARATION OF KERIM
                      Plaintiffs,                      ERAVCI IN SUPPORT OF
                                                       DEFENDANTS’ MOTION TO
    v.                                                 DISMISS FOR LACK OF
                                                       PERSONAL JURISDICTION
    PEACHLY, LLC, a Nevada limited liability
    company; and KERIM ERAVCI, an
    individual,
                      Defendants.


           I, Kerim Eravci, declare as follows:
           1.       I am over the age of 18, have personal knowledge of all matters stated
   herein, and am in all respects competent to make this declaration.
           2.       I am a named defendant in the above-captioned lawsuit along with Peachly,
   LLC, for which I am the sole member and the manager. I submit this declaration in
   support of Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction.
           3.       I am a citizen of the State of Arizona, Maricopa County, where I have lived
   for the past 14+ years. I have never lived in the State of Florida, and I do not own any
   property in Florida.
           4.       Peachly, LLC (“Peachly”) is a Nevada limited liability company, whose
   sole member is a citizen of the State of Arizona.




   21789-21789-00001\AKH\MCS\4463917.3
Case 1:21-cv-20636-DPG Document 10-1 Entered on FLSD Docket 03/26/2021 Page 2 of 5



           5.    Peachly operates a website at <peachly.com>, an online platform on which
   artists, entertainers, and influencers can create, host, and market original content as well
   as engage and interact directly with consumers.
           6.    The website is still in its beta testing phase and has earned no revenue to
   date.
           7.    I conceived of the idea to create Peachly in early 2020.
           8.    Prior to receiving Plaintiff’s demand letter dated December 9, 2020, I had
   never heard of either of the Plaintiffs and had no reason to know they operated in the
   state of Florida.
           9.    I acquired the domain name <peachly.com> on July 18, 2020. Exhibit A.
           10.   Peachly launched a live working website for Beta testers on August 25,
   2020.
           11.   Peachly, LLC was formed on September 11, 2020.
           12.   Peachly acquired the domain name <joinpeachly.com> on October 9, 2020
   to serve as a separate marketing platform for the Peachly site.
           13.   Peachly operates from the State of Arizona, and all of its agents and assets
   are located in the State of Arizona.
           14.   Peachly is not authorized to do business in the State of Florida.
           15.   Peachly does not have an agent for service of process in the State of
   Florida.
           16.   Peachly does not own any real or personal property in the State of Florida,
   and it maintains no offices in the State of Florida.
           17.   Peachly has no bank accounts or employees in Florida.
           18.   Peachly does not have a mailing address, telephone line, or post office box
   within the State of Florida.
Case 1:21-cv-20636-DPG Document 10-1 Entered on FLSD Docket 03/26/2021 Page 3 of 5



          19.    Peachly has never filed tax returns in Florida, and it does not pay Florida
   income or property taxes.
          20.    Peachly stores no data and neither owns nor leases equipment in the State
   of Florida.
          21.    Peachly does not conduct any business in the State of Florida and has
   entered no contracts in or to be performed in the State.
          22.    Neither I nor anyone on behalf of Peachly has traveled to Florida to
   conduct any business related to Peachly.
          23.    Peachly has not targeted Florida residents with any marketing.
          24.    Peachly has derived no income from Florida residents.
          25.    Peachly’s websites are accessible in Florida to the same extent they are
   accessible anywhere in the world.
          26.    As of March 26, 2021, Peachly.com is still in the beta testing phase, and
   has not yet accepted any actual clients other than beta testers. At this point, the entries
   into the user account have been from developers, beta testers and usually consist of
   random characters inputted by the developers and beta testers and not actual user data.
   The database gets filled up with random, meaningless data. So it gets deleted before the
   product goes into actual launch. Therefore, we do not yet have a customer database.
          27.    None of our developers or beta testers reside in Florida.




          I declare under penalty of perjury that the foregoing is true and correct to the best
   of my knowledge.


          DATED this 26th day of March, 2021.


                                                    Kerim Eravci
Case 1:21-cv-20636-DPG Document 10-1 Entered on FLSD Docket 03/26/2021 Page 4 of 5




                    Exhibit A
Case 1:21-cv-20636-DPG Document 10-1 Entered on FLSD Docket 03/26/2021 Page 5 of 5
